Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to an application filed January 25, 2019. Claims 1-18 are pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “message” is misspelled as “massage”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1-3, 5-6, and 8-9 comprise limitation “management module” and “module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is unclear as to the structure of these modules. Therefore, claims 1-9 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2016/0366183 A1).

With respect to claim 1, Panasyuk discloses a cloud platform for device connection, comprising: 
a service management module (Col. 15, lines 62-67 ACR service), being configured to:

generate a first connection credential according to the secret key (Col. 18, lines 3-13, generating a first SID for the first communication session); 
a dynamic credential configuration service (DCCS) module (Col. 18, lines 11-16, encryptor 440), electrically connected to the service management module and being configured to:
receive and store the secret key and the first connection credential from the service management module (Col. 18, lines 11-16, encryptor 440 stores authentication credentials (secret key) and SID (connection credential) in a database); and
a connection management module (Col. 2, lines 14-16, first protocol service for maintaining connection), electrically connected to the service management module and being configured to: 
record the first connection credential (Col. 18, lines 11-16, encryptor 440 stores authentication credentials (secret key) and SID (connection credential) in a database); and
determine an abnormal connection condition (Col. 19, lines 43-67, abnormal termination of a first session is detected), and then transmit a credential adjustment massage to the service management module (Col. 24, line 51 to Col. 25, lines 9, generate a reconnection ticket for establishing a second connection); 

generate a second connection credential according to the secret key (Col. 19, lines 43-67, upon an abnormal termination of a first session….a second SID is created to identify the second communication session);
record the second connection credential in the connection management module (Col. 19, line 67 to Col. 20, line 2, client stores second SID in memory for future retrieval); and
store the second credential in the DCCS module (Col. 21, lines 46-68, encryptor 440 stores second SID in a table).
With respect to claim 2, Panasyuk discloses the cloud platform of Claim 1, wherein: the DCCS module is further configured to:
receive a credential exchange request (Col. 8, lines 39-44 and Col. 17, lines 43-46, receive request for connection using authentication credentials), which includes the secret key (Col. 17, lines 43-46, user credentials for connection); and 
verify the secret key (Col. 17, lines 60-63, authenticating user using credentials), and then transmit the first connection credential to the first device (Col. 17, lines 60-63, user or client is authenticated by server);
the connection management module is further configured to:
receive a first connection request from the first device (Col. 8, lines 39-44), wherein the first connection request includes the connection credential (Col. 17, lines 43-46); and 

With respect to claim 3, Panasyuk discloses the cloud platform of Claim 2, wherein: the DCCS module is further configured to:
receive the credential exchange request from the first device (Col. 8, lines 39-44 and Col. 17, lines 43-46, receive request for connection using authentication credentials); and 
verify the secret key and then transmit the second credential to the first device (Col. 17, lines 60-63 and Col. 18, lines 46-49); 
the connection management module is further configured to:
receive a second connection request, which includes the second connection credential (Col. 19, lines 3-12 and 58-65);
verify the second connection credential provided by the first device and then provide the first device with a second resource (Col. 19, lines 3-12 and 58-65).
With respect to claim 4, Panasyuk discloses the cloud platform of Claim 1, wherein the abnormal connection condition is a third connection request, which is from a second device and includes the first connection credential (Col. 3, lines 60-67, re-establishing a connection; wherein the connection is a secondary connection to a primary connection which failed).
With respect to claim 5, Panasyuk discloses the cloud platform of Claim 4, wherein the connection management module is further configured to disconnect the connection with the second device (Col. 3, lines 60-67).
With respect to claim 6, Panasyuk discloses the cloud platform of Claim 1, wherein the service management module is further configured to withdraw the first connection credential recorded by the connection management module (Col. 17, lines 1-10, ACR locates stored credentials).
With respect to claim 8, Panasyuk discloses the cloud platform of Claim 1, wherein the connection management module is further configured to monitor a data access frequency based on the first connection credential (Col. 36, lines 7-14, maintaining a table listing of secondary protocol connections that are re-established connections).
With respect to claim 9, Panasyuk discloses the cloud platform of Claim 1, wherein the DCCS module further includes a database, which stores the secret key, the first connection credential and the second connection credential, Col. 19, lines 67 to Col. 20, lines 2 and Col. 21, lines 46-48).
	With respect to claim(s) 10-15 and 17-18, the method of claim(s) 10-15 and 17-18 does/do not limit or further define over the platform of claim(s) 1-6 and 8-9. The limitations of claim(s) 10-15 and 17-18 is/are essentially similar to the limitations of claim(s) 1-6 and 8-9. Therefore, claim(s) 10-15 and 17-18 is/are rejected for the same reasons as claim(s) 1-6 and 8-9. Please see rejection above.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasyuk et al. (US 8,090,874 B2), in view of Smith et al. (US 2016/0366183 A1).

With respect to claims 7 and 16, Panasyuk discloses the platform and device-connecting method, but does not explicitly teach wherein the cloud platform is adapted for a connection service of Internet of Things (IoT);
However, Smith discloses the cloud platform is adapted for a connection service of Internet of Things (IoT) ([0020] and [0294], access control can be tailored to IOT network methodologies).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Panasyuk with the teachings of Smith to adapt the connection service for IOT because it will continue to continue to provide security to IOT networks that need to continue to function despite failure of servers.

	Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scheja et al. (US 20170069149 A1, directed to setting an override credential as an authorized credential in case of connectivity failure).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 19, 2021